Citation Nr: 1452267	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.

3. Entitlement to service connection for Hepatitis C.

4. Entitlement to a disability rating in excess of 10 percent for right knee instability.

5. Entitlement to a disability rating in excess of 10 percent for left knee instability.

6. Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee.

7. Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the left knee.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

George R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1975.

The issues of service connection for Hepatitis C, entitlement to increased ratings for service-connected knee disorders, to include instability and traumatic arthritis, and entitlement to TDIU are before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claims file was later transferred to the RO in Detroit, Michigan.

The issue of service connection for PTSD comes before the Board on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claim of service connection for PTSD has been re-characterized as a claim of service connection for an acquired psychological disorder, to include PTSD and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a September 2014 video-conference hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the electronic claims file.

The Veteran also testified at RO hearings held in June 1976 and January 2008.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The issues of service connection for Hepatitis C, entitlement to increased ratings for the Veteran's service-connected knee disabilities, and entitlement to TDIU are addressed in the REMAND section of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The October 1976 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not file a notice of disagreement (NOD) to appeal the RO's decision.

2. Evidence received since the October 1976 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3. A VA psychologist diagnosed the Veteran as having PTSD related to his military service in Vietnam.


CONCLUSIONS OF LAW

1. The October 1953 rating decision denying service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for a psychiatric disorder, to include PTSD and anxiety.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD and anxiety, is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  




Service Connection for an Acquired Psychiatric Disorder, to Include PTSD and Anxiety

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 2008, the RO denied the Veteran's claim of service connection for PTSD based on the merits.  See November 2008 Rating Decision.  Essentially, in affording him a new VA examination after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In October 1976, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal).  The October 1976 decision became final within a year.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for an PTSD because the Veteran was not diagnosed as having PTSD in service and did not have a current diagnosis for PTSD.  October 1976 RO Decision.

New evidence has been received since the October 1976 rating decision that is material to the Veteran's service claim.  In January 2010, a VA physician diagnosed the Veteran as having PTSD.  In October 2011, the same VA physician opined that the Veteran's PTSD related to his military experiences, which include service in Vietnam during the Vietnam War.  See March 2011 Stressor Confirmation.  The new evidence raises a reasonable possibility of substantiating the claim in that it provides a current diagnosis for PTSD and suggests a nexus between the Veteran's current acquired psychiatric disorder, to include PTSD and anxiety, and his service.

New and material evidence has been submitted to reopen the claim of an acquired psychiatric disorder, to include PTSD and anxiety.  See 38 C.F.R. § 3.156(a).


Merits of the Claim

The Veteran contends that he has PTSD as a result of his military service.  With resolution of the doubt in favor of the Veteran, the Veteran's claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)  (2014); Moreau v. Brown, 9 Vet. App. 389  (1996).

Service connection claims for PTSD based on "fear of hostile military or terrorist activity" are subject to a more relaxed evidentiary standard.  38 C.F.R. § 3.304(f)(3).  Absent clear and convincing evidence to the contrary, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor when the evidence establishes: (1) that the claimed stressor is adequate to support a diagnosis of PTSD, as determined by a VA psychiatrist or psychologist, or contract equivalent; (2) that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) that the Veteran's symptoms relate to the claimed stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others (e.g., a threat from an actual or potential improvised explosive device, incoming mortar fire, or small arms fire). 38 C.F.R. § 3.304(f).

In January 2010, a VA psychologist diagnosed the Veteran as having PTSD in accordance with DSM-IV.  January 2010 VAMRs; see March, May, October, November 2011 VAMRs.  In October 2011, the same VA doctor opined that the Veteran's "PTSD . . . is related to his military experiences" as these experiences include service in Vietnam.  See April 2012 VAMRs (identifying the Veteran as having served in Vietnam); see also May 1976 VAMRs (noting that the Veteran "has experienced reactions typical of traumatic reactions to combat"); April 2011 VA Examination Report.

The Veteran has also been diagnosed as having acquired psychiatric disorders other than PTSD.  These disorders include: "traumatic reaction to combat"; "nerves -schizophrenia"; anxiety neurosis; adjustment disorder with anxiety; intermittent explosive disorder; and bipolar disorder.  May 1976 VAMRs, August 1977 VAMRs, March 1980 VAMRs, March 2003 VAMRs, and April 2003 VAMRs; November 2007 SSA Medical Evaluation (Dr. B.B.); December 2007 SSA Medical Evaluation (Dr. A.K.); September 2010 VA Examination Report (diagnosing the Veteran as having anxiety disorder and opining that his "anxiety disorder is at least as likely as not . . . related to his service related experiences").

The Veteran contends that he participated in the evacuation of Saigon in April 1975 and that his PTSD symptoms relate to his experiences in Vietnam.  See December 2004 VA Examination Report; November 2007 SSA Disability Evaluation.  In June 1976, he testified that he was subject to mortar fire when he first landed in Saigon by helicopter and was generally "on edge" throughout his time in Vietnam.  See June 1976 RO Hearing Transcript; see also June 2003 Statement (Form 646).  In July 2008, he reported that he was assigned to Fourth Marine Division and was airlifted into Saigon in April 1975.  He also reported that he came under fire when he landed in Saigon by helicopter and that he was fearful of the Vietcong's advance on the city.  July 2008 Claim.  Similarly, in December 2010 the Veteran stated that "while off the coast of Saigon he had to take a Helicopter from the ship, going into a live situation and taking enemy fire" and that this experience "triggered something."

The RO confirmed that the Veteran served in the Third Engineering Battalion, Third Marine Division and that 58 members of the Third Marine Division's Headquarters Company participated in the evacuation of Saigon.  The 58 service members were involved in operations afloat and made-up airlift contingency battalion landing teams as part of operation "Frequent Wind."  Personnel records establish that the Veteran served as a member of the Third Marine Division's Headquarters Company.  See March 2011 Stressor Confirmation Stressor.

Resolving any doubt in the Veteran's favor, the evidence of record establishes that he was involved in the evacuation of Saigon in April 1975.  The Veteran's statements that he was subject to mortar fire and feared hostile military activity during his war-time service are consistent with his involvement in operation Frequent Wind.  Thus, the evidence of record supports finding that the Veteran's claimed in-service stressor-fear of hostile military activity during the evacuation of Saigon in April 1975-actually occurred.

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD based on fear of hostile military or terrorist activity and anxiety, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


ORDER

The claim of service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is reopened; to the extent the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is granted.





REMAND

The August 2007 examiner's opinion is not adequate to determine whether the Veteran's Hepatitis C relates to service.  The claim of service connection for Hepatitis C is remanded for a new opinion.

The Veteran testified that his service-connected knee disorders, to include bilateral knee instability and traumatic arthritis, have worsened since his August 2007 VA examination.  See September 2014 Hearing Transcript.  The Veteran also testified that his service-connected disabilities prevent him from working.  Id.  A new VA examination is necessary to assess the nature and severity of the Veteran's service-connected knee disorders.

The issues of service connection for Hepatitis C, increased disability ratings for instability and traumatic arthritis of the knees, and entitlement to TDIU are REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

In particular, advise the Veteran to:

a. Obtain "buddy statements," personal correspondence, or other evidence that is relevant to the issue of service connection for Hepatitis C; and

b. Submit a statement from the Veteran identifying the circumstances of his right-ear piercing in-service.

2. Obtain any outstanding VA medical treatment records (VAMRs) from November 2013 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who conducted the August 2007 Hepatitis C examination for a new opinion regarding the etiology of the Veteran's current Hepatitis C disorder.  If the examiner is not available, schedule a VA examination with another qualified VA examiner.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The examiner must determine whether the Veteran's diagnosed Hepatitis C relates to his military service.  Specifically, the examiner must opine as to whether the Veteran's Hepatitis C is related to his in-service right-ear piercing as it is to his intravenous drug use.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

October 1974 and November 1975 Reports of Medical History, indicating no exposure to the Hepatitis C virus during service or piercings during service.

March and April 2003 VAMRs, documenting that the Veteran 1) tested positive for the exposure to the Hepatitis C virus, 2) reportedly had tested negative for Hepatitis C two years prior, 3) has a history of cocaine intranasal use and intravenous drug use, and 4) last used IV (intravenous) drugs 20 years prior (1983).  See also May 2013 Letter from Dr. E.P., a VA physician.

November 2003 VA Examination Report, noting illicit drug use during service.  See also March 2004 VAMRs (indicating that the Veteran may have shared needles to inject heroine during service).

June 2005 VAMRs, documenting that the Veteran was recommended for a liver biopsy and antiviral therapy.

April 2007 VAMRs, noting that biopsy results show no hepatic mass or other abnormality of the liver.

April 2007 VAMRs, opining that "it is at least as likely as not that his exposure to the Hepatitis C virus occurred in the service" and identifying the blood of other service members and "exposure to blood-contaminated air-gun injectors used for vaccinations in the service" as "possible sources of his infection."

May 2007 Claim, stating that the Veteran has not engaged in any high-risk activity since separation from service and that he was exposed to blood in service when he 1) was vaccinated using air-gun injectors in Okinawa, Japan and 2) assisted service-members who had been severely injured in a truck accident in the Philippines.  See also January 2008 RO Hearing Transcript; March 2012 Statement (Form 646); September 2014 Board Hearing Transcript.

August 2007 VA Examination Report, opining that the Veteran's Hepatitis C infection "is as likely as not related to previous IV drug abuse and right ear piercing in the seventies [1972]."

October 2007 VAMRs, reporting that the Veteran "used a variety of drugs from 1974 until 1979 while in the Military.  Upon discharge, he continued using various illegal substances, such as marijuana, cocaine."

November 2007 Notice of Disagreement, stating that he had his right ear pierced in 1972 when he was stationed at Camp Pendleton and that his drug use extended for one month and not six months as reported by the August 2007 VA examiner.  See also July 2008 Substantive Appeal (VA Form 9).

c. The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience and medical expertise and on established medical principles.  If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the August 2007 joints examination for a new examination.  The VA examiner should assess the nature and severity of the Veteran's knee disorders and the functional limitations, if any, resulting from the disorders.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected knee disorders, to include bilateral instability and limitations on range of motion.  The examiner must: 

i) Provide the range of motion of both knees, expressed in degrees.  

State whether the flexion of the left and/or right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the left and/or right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

State whether any functional loss due to pain and/or weakness causes disability beyond that reflected on range of motion measurements.

ii) Conduct repetitive motion testing and note any decrease of range of motion after repetitive use, in degrees.  Specifically, determine whether the knees exhibit weakened movement, excess fatigability, incoordination, painful motion, and/or pain with use.  

iii) State whether the Veteran experiences recurrent subluxation or lateral instability of the knees and, if instability exists, the degree of instability (severe, moderate, or slight).  

iv) State whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and/or fibula, or genu recurvatum of the knees, bilaterally.

b. The examiner should provide an opinion addressing the effect of the Veteran's bilateral knee disorders on his occupational and social functioning. .

c. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions.  If either report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received including that pertaining to the newly-granted service connection for PTSD, AND IF NECESSARY ANY INFORMATION NECESSARY AS TO WHETHER THE VETERAN IS UNEMPLOYABLE BECAUSE OF SERVICE-CONNECTED DISORDERS, readjudicate the remanded issues .  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


